Woodward, J.:
Section 96 of the Sanitary Code, under which .the defendant, as superintendent of "the factory of the William E. Uptegrove & Brother Coinpany, has been convicted' and fined $100, -reads as follows :■
“The owners, lessees, tenants, occupants and managers of every building, vessel or place in or upon which a locomotive or stationary engine, furnace or boilers are used, shall cause all ashes, cinders, *408rubbish, dirt and refuse to be removed to some proper place, so that the same shall not accumulate ; nor" shall any person cause, suffer or allow smoke, cinders, dust, gas, steam or offensive or noisome odors to escape or be discharged from any such building, vessel or place to the detriment or annoyance of any person or persons not being therein or thereupon engaged. ,
“ Every furnace employed in the working of engines by steam in any building shall be constructed so as to consume the smoke . arising therein or therefrom.”
This is a penal statute, and is, tinder well-established rules, to be. strictly construed. It is obvious that no mere employee is. charged with the duty of constructing and maintaining the" furnaces used in a manufacturing _ plant. Such employee is not, therefore, within the spirit of the enactment,- and it cannot be presumed that the legislative intent was to reach tile defendant in this case, who was the superintendent of the factory, .because the owners may have failed to have their furnaces equipped with smoke consumers, however liable he might be for making, use of such furnaces in such "a way as to violate the provision against suffering or allowing smoke to escape or be .'discharged from the .-factory. The rule ".is ■ well established that a provision of a statute not within the spirit of- the-enactment is not a part- of the law, and if is to be- disregarded; (Riggs v. Palmer, 115 N. Y. 506, 509, 511.) It may be remarked in passing that there is much room for doubt whether the evidence is sufficient to show .that the furnaces in use. in the factory involved in this 'casp were not properly equipped With smoke consumers, The undisputed, evidence is that they were equipped with the best known appliances at the- time of' the trial, and the affirmative evidence that smoke was seen to flow from the'.smokestacks on.a given day may' have been due to an improper use of the appliances, or. á failure to put them into operation. But we prefer to rest this branch of the. case upon the obvious fact that the-provision Of the Sanitary-Code was not designed fo reach an employee in a-matter which was; beyond his control. -He. might, refuse to make use of furnaces which would render him liable for violating the other provisions of the section, but he could not be held- liable for a failure to provide the furnaces with proper equipments; that is a. duty imposed by law upon the employer,, and there is. no good reason for punishing *409añ employee for the employer’s neglect of a duty. If the owners of the factory were before .the court a different- question would be presented under this clause of the section!
We come then to the question of the defendant’s guilt under the provision of the Code, “ nor shall any person cause, suffer or allow smoke, cinders, dust, gas, steam or offensive or noisome odors to escape or be discharged from any such building, vessel or place to the detriment or annoyance of any person or persons not being therein or thereupon engaged.” The facts alleged and proved show that the factory of William E. TJptegr'ove & Brother Company was situated on the East river front; that the nearest places of residence were some 500 feet distant from the same, and that in every other direction there were no residences for many thousands of feet; that on the 19th day of April, 1906, one Daniel Melody, a sanitary inspector and a police officer, saw smoke coming from three of the smokestacks of this factory. There is nót a particle of evidence in the case to show that this smoke operated to “ the detriment or annoyance of any person or persons not being therein or thereupon engaged,” or indeed that it annoyed or that it was detrimental to any. individual, whether on or off the premises, the nearest possible approach to such evidence being that the sanitary inspector, in answer to the question in reference to this smoke, “Was it an agreeable smell ? ” said, “ Ho, sir.” As we read the provisions of the Sanitary Code it i's not contemplated that smokestacks shall exude delicate perfumes,-such as shall commend themselves to the olfactory nerves of inspectors bent upon the discharge of duty, but all of the requirements of its provisions are met when the persons in charge of such smokestacks have, refrained from permitting smoke to “ escape or be discharged from any such building, vessel or place to the detriment or annoyance of any person or persons not being therein or thereupon engaged.” That is the test of liability ; that there shall be in fact a nuisance, not perhaps within the full scope of the -co.mmon-laV nuisance, but a nuisance which, by annoying one or more persons, shall be constructively a public nuisance. The fact that in some jurisdictions enactments have been sustained which have provided that dense smoke flowing from smokestacks or otherwise shall constitute a nuisance is of no importance here, because there has been no such attempt on the part of *410the power enacting the Sanitary Code. It has been provided;, not that the exuding of smoke, but permitting smoke to escape in such a manner as to work a detriment or annoyance to any person- or persons -not upon the premises,, that constitutes a nuisance, and until, the People have established this fact there is no crime proven.
In the case at bar the defendant, established affirmatively that the smoke was .produced by the. burning of. Spanish cedar shavings, the smoke from which was entirely ■ innocuous; that, the people who lived within 500 feet of the factory and who had known the conditions for years had never beén annoyed by. the same, and that the constituent elements of the smoke were such that their effect upon the air or upon, property would be imperceptible. . Under such conditions it is certain .that the defendant has not been guilty of a violation either of .the letter or the spirit of this provision of the Sanitary Code and. his conviction is - error, demanding a reversal of the judgment.
This conclusion makes it unnecessary to consider the constitutional questions raised, and these may properly await the coming of a case where the People have established the facts necessary to show a violation of the Code.
The judgment appealed from should be reversed.
Jenks, Rich and Miller, JJ., concurred; Hirschberg, P. J., concurred in result.
Judgment of conviction reversed and new trial ordered.